DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on January 26, 2022.
Claim(s) 1, 3-5, 11, and 13-15 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.


Response to Arguments
Applicant argued Examiner’s 101 rejection was improper because the claims do not recite a fundamental economic principle or practice, commercial or legal interactions, managing personal behavior, or relationships or interactions between people.  Applicant further asserted that Examiner’s 101 rejection was improper because the claimed invention does not recite sales activities.  Examiner disagrees.  The subject matter in Applicant’s claimed invention falls within the enumerated groupings of abstract ideas because it is an example of a commercial interaction.  The specification (see pg 1) states that the claimed invention was designed to bundle user interactions 
Applicant argued Examiner’s 101 rejection was improper because the recited claims impose meaningful limits and do not merely attempt to monopolize a judicial exception.  Applicant further asserted that the amended claim as a whole integrates the alleged judicial exception into a practical application.  Specifically, the additional elements recite a specific manner of enabling and disabling bank accounts for user selection on the user interface based on their eligibility which provides a specific improvement and therefore results in an improved user interface.  Examiner disagrees.  The claimed invention does not result in an improved user interface simply because it filters the number of selections presented to the user.  Applicant has not shown how the filtering of user selection choices solves a technological problem or overcomes a technological obstacle related to user interfaces.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest “determining, using a first machine learning classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enabling electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticating, via a trusted third-party system, user credentials in association with a bank provided by a buyer; and responsive to authenticating the user credentials in association with the bank, determining an eligibility of one or more bank accounts of the buyer to be a funding source for the payment of the earnest money deposit” as now recited by amended claim 1.  Examiner disagrees.  The combination of the Stanton, Howie, and Kwan references teach the limitations as detailed below.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest “generating, for presentation to the buyer, a user interface for the electronic transfer of the earnest money deposit, the user interface enabling an eligible bank account and disabling an ineligible bank account for user selection from among the one or more bank accounts based on the determined eligibility of the one or more bank accounts” as now recited by amended claim 1.  Examiner disagrees.  The Kwan reference teaches 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Examiner’s Note:  Claims 8 and 18 are considered patent eligible due to the ordered combination of API calls of data transmission steps that amounts to an integration of the abstract idea into a practical application.   

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).


A system comprising: one or more processors; and a memory, the memory storing instructions, which when executed cause the one or more processors to: receive data in association with a real estate transaction event; determine, using a first machine learning classifier on the data, a due date for payment of earnest money deposit to a target escrow account; enable electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; authenticate, via a trusted third-party system, user credentials in association with a banking institution provided by a buyer; responsive to authenticating the user credentials in association with the banking institution, receive account information of one or more bank accounts of the buyer at the banking institution from the trusted third-party system, the account information including an account type and an account balance for the one or more bank accounts; determine an eligibility of the one or more bank accounts of the buyer at the banking institution to be a funding source in the electronic Page 6 of 20 Application No. 17/074,340Atty. Dkt. No. 10635-08815 UStransfer of the earnest money deposit based on one of the account type and the account balance for the one or more bank accounts; generate, for presentation to the buyer, a user interface for the electronic transfer of the earnest money deposit, the user interface enabling an eligible bank account and disabling an ineligible bank account for user selection from among the one or more bank accounts based on the determined eligibility of the one or more bank accounts; receive, from the buyer, the user selection of the eligible bank account and personal information; transmit data including the user selection of the eligible bank account and personal information to a digital payment server; and present a notification in association with the electronic transfer of the earnest money deposit to the target escrow account.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to receive data in Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors and a memory storing instructions in Claim 11 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims (with the exception of claims 8 and 18 as explained in the Examiner’s Note above) further define the abstract idea that is present in their respective independent claim(s) 1 and 11 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton (US 2010/0153259) in view of Howie (US 20200175623) and in further in view of Kwan (US 2018/0096362).   
Regarding claim(s) 1 and 11:

a system comprising: one or more processors; and a memory, the memory storing instructions, (Stanton:  pgh 72.  “Processors…are coupled to storage devices including memory…”)
which when executed cause the one or more processors to: receive data in association with a real estate transaction event; (Stanton:  pgh 27.  “…creating an integrator portal for real estate transaction data from a plurality of private and proprietary real estate resources…”)
determine, …a due date for payment of earnest money deposit to a target escrow account; (Stanton:  pgh 34.  “The closing module calculates the amount required prior to closing…”)
enable electronic transfer of the earnest money deposit as a mode of payment to the target escrow account based on the due date; (Stanton:  pgh 29.  “Upon ratification the purchaser’s earnest money can be deposited into an escrow account…”)
authenticate, via a trusted third-party system, user credentials in association with a banking institution provided by a buyer; (Stanton:  pgh 28.  “…comprising admitting said user to said integrator portal…The plurality of private and proprietary real estate resources that can be accessed using the present method may comprise lender organizations, banker organizations…”)
responsive to authenticating the user credentials in association with the banking institution, receive account information of one or more bank accounts of the buyer at the banking institution from the trusted third-party system, the account information including an account type and an account balance for the one or more bank accounts; (Stanton:  pgh 28.  “…comprising admitting said user to said integrator portal…The plurality of private and proprietary real estate resources that can be accessed using the present method may comprise lender organizations, banker organizations…”)
determine an eligibility of the one or more bank accounts of the buyer at the banking institution to be a funding source in the electronic Page 6 of 20 Application No. 17/074,340Atty. Dkt. No. 10635-08815 UStransfer of the earnest money deposit based on one of the account type and the account balance for the one or more bank 
	Stanton does not teach, however, Howie teaches:  
receive, from the buyer, the user selection of the eligible bank account and personal information; (Howie:  pgh 169.  “…the fiat currency payment details, including the fiat currency escrow account with which they are associated…”)(Howie:  pgh 177.  “A method is performed for a particular transaction…”)
transmit data including the user selection of the eligible bank account and personal information to a digital payment server; and (Howie:  pgh 167.  “The smart contract prefereably enables automated on chain transactions, including without limitation transfer of funds and transfer of title.”)
present a notification in association with the electronic transfer of the earnest money deposit to the target escrow account.  (Howie:  pgh 86.  “In one use case for the blockchain it can be used to record all the transactions on each line item on a final closing escrow statement…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Stanton to include the teachings of Howie because “…there is a continued unmet need for an improved method for assess true cost to the real estate transaction process…” (Stanton:  pgh 8).  Stanton/Howie does not teach, however, Kwan teaches:
…using a first machine learning classifier on the data… (Kwan:  pgh 4.  “…provide an e-commerce platform that includes artificial intelligence techniques for learning how to improve transaction processes…”)
generate, for presentation to the buyer, a user interface for the electronic transfer of the earnest money deposit,… (Kwan:  pgh 24.  “The present invention is accessible via web browser…each of which provide a user interface.”)(Kwan:  pgh 56.  “…the present invention prompts the buyer to make payment…)

…the user interface enabling an eligible bank account and disabling an ineligible bank account for user selection from among the one or more bank accounts based on the determined eligibility of the one or more bank accounts; (Ghosh:  pgh 29.  “…the account management module may be further operable to provide for a payment hold period if a determination is made that insufficient funds are currently available…”)(Ghosh:  pgh 57.  “…customer may interface with the account management system via a computing device…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Stanton/Howie/Kwan to include the teachings of Ghosh because “…there is a continued unmet need for an improved method for assess true cost to the real estate transaction process…” (Stanton:  pgh 8).

Regarding claim(s) 2 and 12: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein enabling the electronic transfer of the earnest money deposit to the target escrow account based on the due date comprises: determining whether the due date satisfies a threshold period of time available for timely settlement of payment; andPage 41 of 4810635-08815 US responsive to determining that the due date satisfies a threshold period of time available for timely settlement of payment, enabling the electronic transfer of the earnest money deposit to the target escrow account.  (Stanton:  pgh 5, 29-35)

Regarding claim(s) 3 and 13: 

wherein the instructions further cause the one or more processors to: responsive to authenticating the user credentials of the buyer in association with the banking institution, receive, from the trusted third-party system, a public token; exchange the public token with the trusted third-party system for an access token, the trusted third-party system verifying the public token prior to issuing the access token; and retrieve the one or more bank accounts from the trusted third-party system using the access token.  (Howie:  pgh 5, 29-35) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Stanton/Kwan to include the teachings of Howie because “…there is a continued unmet need for an improved method for assess true cost to the real estate transaction process…” (Stanton:  pgh 8).  
  

Regarding claim(s) 4 and 14: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein to determine the eligibility of the one or more bank accounts of the buyer at the banking institution to be the funding source, the instructions further cause the one or more processors to: determine whether the account type of the one or more bank accounts is one from a group of a checking account and a savings account; and responsive to determining that the account type of the one or more bank accounts is one from a group of a checking account and a savings account, make the one or more bank accounts available for the user selection.   (Stanton:  pgh 25-30)

Regarding claim(s) 5 and 15: 

wherein to determine the eligibility of the one or more bank accounts of the buyer at the banking institution to be the funding source, the instructions further cause the one or more processors to: Page 8 of 20 Application No. 17/074,340Atty. Dkt. No. 10635-08815 USdetermine whether the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit; and responsive to determining that the account balance in the one or more bank accounts is sufficient to fund the payment of earnest money deposit, make the one or more bank accounts available for the user selection.   (Stanton:  pgh 25-30)

Regarding claim(s) 6 and 16: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein the instructions further cause the one or more processors to make the one or more bank accounts unavailable for the user selection responsive to determining that the account balance in the one or more bank accounts is insufficient to fund the payment of earnest money deposit.  (Stanton:  pgh 25-30)

Regarding claim(s) 7 and 17: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein the instructions further cause the one or more processors to determine, using a second machine classifier on the data, a value of the earnest money deposit.  (Stanton:  pgh 29-35)

Regarding claim(s) 8 and 18: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Howie further teaches:
wherein to transmit the data including the user selection of the eligible bank account and the personal information to the digital payment server, the instructions further cause the one or more processors to: transmit a first application programming interface (API) call to the digital payment server to create a customer account for the buyer using the personal information; transmit a second API call to the digital payment server to add the user selection of the eligible bank account as a funding source for the electronic transfer of the earnest money deposit to the target escrow account; and transmit a third API call to the digital payment server to initiate the electronic transfer of the earnest money deposit to the target escrow account.  (Howie:  pgh 15-20)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Stanton/Kwan to include the teachings of Howie because “…there is a continued unmet need for an improved method for assess true cost to the real estate transaction process…” (Stanton:  pgh 8).  

Regarding claim(s) 9 and 19: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein the personal information comprises one or more of a name, a phone number, an email address, a payment sender's address, date of birth, and a unique identifier.   (Stanton:  pgh 27)

Regarding claim(s) 10 and 20: 
The combination of Stanton/Howie/Kwan/Ghosh, as shown in the rejection above, discloses the limitations of claim 1 and 11, respectively.  Stanton further teaches:
wherein the electronic transfer of the earnest money deposit to the target escrow account is further enabled based on one or more of a status of the real estate transaction event and an amount of the earnest money deposit.  (Stanton:  pgh 5, 29-35)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Thomas (US 2019/0333142) discloses a system and method for administering blockchain-based smart contracts related to real estate transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	March 22, 2022